DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the response to this office action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.

Specification
Specification reads: “a signal of a first processing length in the first-channel signal of the current frame is compressed into a signal of a first alignment processing length, to obtain the first-channel signal of the current frame after delay alignment processing (para [0120]” which is confusing because it is unclear what “a signal of … processing length” is and what “a signal of a first alignment processing length” is, and it appears to be related to audio encoding processing or time compression of the channel signal, i.e., the first-channel signal or left-channel signal is compressed in time period or down-sampled from “a first processing length” to “a first alignment processing length”, so that “obtain” a length-reduced “first-channel signal of the current frame”, other than compressing “signal of …length” to another “signal of … length” to “obtain the first-channel signal of the current frame” which is not length-reduced format. Similar to other paragraphs in the application specification while reference to “signal of the … length”.


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a first signal of a first processing length in the first-channel signal” and “a second signal of a first alignment processing length” as recited in claims 2, 13, “a processing length of the first delay alignment processing” as recited in claim 3, 16, 18 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
Claims 1-20 are objected to because of the following informalities: 
Claim 1 recites “performing delay estimation” which should be -- performing a delay estimation --. Claims 2-11 are objected due to the dependencies to claim 1.
Claim 12 is objected for the at least similar reason as described in claim 1 above since claim 12 recited similar deficient feature as recited in claim 1. Claims 13-20 are objected due to the dependencies to claim 12.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a), because the specification, while being enabling for “stereo audio” about “time-domain stereo encoding technology” with “left-channel signal” and “right channel-signal” under an audio signal domain, etc., does not reasonably provide enablement for “stereo signal” of “frame”, etc., as claimed.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make/use the invention commensurate in scope with these claims. 
Claims 1 recites “performing delay estimation on a stereo signal of a current frame to determine a first ICTD” from “a first-channel signal of the current frame” and “a second-channel signal of the current frame”, etc., which have enablement scope problems because the disclosed implementation/operation in the specification only enable for “stereo audio” including “a left-channel signal and a right-channel signal” in an acoustic signal domain, etc., evidenced in the application specification, paragraph 3-4, etc., but cannot enable one of ordinary skill in the art to make and/or use the invention for much broader terms of “performing delay estimation of a “stereo signal” “to determine a first ICTD of the current frame”, etc. For example, the scope of the over broadly claimed terms include the other types of stereo signal or signals such as stereo image/video signals captured by two cameras, stereo RF signals emitted/received by a pair of antennas, etc., which are involved in totally different signal/data characteristics, bandwidth requirements, data-specific algorithms/techniques, computing/storing complexities, and/or biological representations and processing dimensions. The instant specification does not teach any enablement for these types of signals at all.  Therefore, the specification does not enable any person skilled in the art to make and use the invention commensurate in scope with the claim. Claims 2-11 are rejected due to the dependencies to claim 1 and fail to rectify the problems claim 1 has had above.
Claim 12 is rejected for the at least similar reason described in claim 1 above since claim 12 recites the similar limitations as recited in claim 1. Claims 13-20 are rejected due to the dependencies to claim 12 and fail to rectify the problem claim 12 has had as discussed in claim 1 above.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 1 recites “a previous frame of the current frame” which is confusing because it appears to be literally interpreted that the claimed “previous frame” is part of the “current frame” and thus, the “previous frame of the current frame” by which, “first-channel signal” and “second-channel signal” of “the current frame” would be in nature of the “previous frame” because “previous frame” is part of the “current frame” and “first ICTD of the current frame” would be the same as “second ICTD of the previous frame”, and thus, it is unclear what relationship between “previous frame” and “current frame”, and it is unclear whether the “previous frame” is part of the “current frame”, i.e., “previous frame” is sub-frame of the “current frame” or “previous frame” is mere in time line ahead of the “current frame”, i.e., “previous frame” occurs in time ahead of the “current frame” at different position of the time line, other than being part of the “current frame” and thus, renders claim indefinite. Claim 1 further recites “wherein the second-channel signal is on a same channel as a second target-channel signal of the previous frame” which is further confusing because it is unclear whether “the second-channel signal” is belonging to “current frame” or to “previous frame” such as “as a second target-channel signal of the previous frame” and thus, further renders claim Claims 2-11 are rejected due to the dependencies to claim 1.
Claim 12 is rejected for the at least similar reason described in claim 1 above since claim 12 recites the similar limitations as recited in claim 1. Claims 13-20 are rejected due to the dependencies to claim 12 and fail to rectify the problem claim 12 has had as discussed in claim 1 above.
Claim 2 further recites “a first signal of a first processing length in the first-channel signal” that is “compressed” to “a second signal of a first alignment processing length to obtain the first-channel signal after the first delay alignment processing” which is confusing about what “signal of a … length” or length signal “in … channel signal” is and it is unclear whether “signal of a … length” is part of “… channel signal” or not and it doesn’t make any sense that a length has a signal (e.g., “a first signal of a first processing length” and such signal is “in the first-channel signal”) and thus, renders claim indefinite. See the specification objection above. Claim 3-11 are rejected due to the dependencies to claim 2.
Claim 13 is rejected for the at least similar reasons as described in claim 2 above because claim 13 recites the similar deficient features as recited in claim 2. Claims 14-20 are rejected due to the dependencies to claim 13.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Gibbs (US 20130282384 A1).
Claim 1: Gibbs teaches a stereo signal processing method (title and abstract, ln 1-16 and a system in fig. 1 and a method in fig. 5 and a stereo speech signal is received and downmixed to a mono signal in fig. 1 and para [0027]), comprising:
performing delay estimation (ITD processor 107 in fig. 1) on a stereo signal of a current frame (stereo input signal through microphone pair 101/103 and via frame processor 105 in fig. 1) to determine a first inter-channel time difference of the current frame (ITD between two channel signals inputted to the element 107 and para [0030]), wherein the first inter-channel time difference is a time difference between a first-channel signal of the current frame and a second-channel signal of the current frame (ITD is inter time difference between the first audio signal and the second audio signal and indication of a delay in one channel relative to the other channel, para [0030] and processing is in sequential frame by the element 105, para [0029]), and wherein the first-channel signal is a first target-channel signal of the current frame (one channel that is delayed relative to other channel, para [0030]);

performing, in response to the identifying (the output ITD processor 107 can be positive or negative frame by frame processing, para [0030]), a first delay alignment processing (one of element 109 and 111 in fig. 1) on the first-channel signal (one of the output signals from element 105 in fig. 1) based on the first inter-channel time difference (one of output from the ITD processor 107 in fig. 1); and
performing, in response to the identifying (the output ITD processor 107 can be positive or negative frame by frame processing, para [0030]), a second delay alignment processing on the second-channel signal (other one of the output signals from element 105 in fig. 1) based on the second inter-channel time difference (other one of the output signals from element 105 in fig. 1).
However, does not explicitly teach wherein the signal of the first inter-channel time difference is different from the sign of the second inter-channel time difference.
It would have been a recognized problem and need in the art, which may include an operation or design need to perform an relative delay of one of the stereo channel signals for obtaining a 
1. identifying a sign of the first ITD of the current frame is the same as a sign of the ITD of the previous frame and thus, delaying one of pair of channel signals with a positive or negative ITD value of the current frame as delaying the same one of channel signals with the positive or negative ITD value of the previous frame,
2. identifying a sign of the first ITD of the current frame is different from a sign of the ITD of the previous frame and thus, delaying other one of pair channel signals with a negative or positive ITD value of the current frame as delaying the different one of the channel signals with the negative or positive ITD value of the previous frame,
which would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have pursued the known potential solutions above with a reasonable expectation of success or obvious to try, see MPEP 2141, III.
Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have applied identifying that the sign of the first ITD of the current frame is different from the sign of the second ITD of the previous frame as one of above in the obvious to try, to identifying that the sign of the first ITD of the current frame and the sign of the second ITD of the previous frame, as taught by Gibbs, for the benefits discussed above.
Claim 12: Gibbs teaches all the elements of claim 12, according to claim 1 above, including a stereo signal processing apparatus comprising a processor (combination of except explicitly teaching a memory configured to store an executable instructions and the processor coupled to the memory and executing the executable instructions.
An Official Notice is taken that a stereo signal processing apparatus comprising a memory storing executable instructions such as software program and coupled with the processor such as DSP, CPU to execute the stored and executable instructions is notoriously well-known in the art before the effective filing date of the claimed invention (US 20120142302 A1 by Wu et al, US 20120033817 A1 by Francois, etc.) for benefits of obtaining efficient realization of functionality and flexibilities by integrity of the algorithm, hardware implementation, and data with less cost and broad availability in market.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the memory storing executable instructions such as software program and coupled with the processor such as DSP, CPU to execute the stored and executable instructions, as taught by well-known in the art, to the stereo signal processing apparatus having the processor, as taught by Gibbs, for the benefits discussed above.
Claim 2: Gibbs further teaches, according to claim 1 above, wherein performing the first delay alignment processing (via one of elements 119, 111 in fig. 1) comprises compressing a first signal of a first processing length in the first-channel signal (a processing length of one channel of the channel signals outputted from element 105 to the one of the 109, 111 and prior to the delay and compared to another channel signal of the channel signals outputted from 
Claim 13 has been analyzed and rejected according to claim 2 and 12 above.

Examiner Comments

With respect to claims 3-11, 14-20, there are 35 U.S.C. 112(a)/(b) issues in claims and drawing objection for claims combined with specification objection as set forth above, which causes confusions in scope from limitation to limitation and thus, it is noted that, as best understood in view of the claim rejection under 35 USC 112(a)/(b), a prior art search has been conducted by the examiner, which is recorded in attached PTO-892 form. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESHUI ZHANG whose telephone number is (571)270-5589.  The examiner can normally be reached on Monday-Friday 6:30am-4:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESHUI ZHANG/
Primary Examiner, Art Unit 2654